Citation Nr: 0111528	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  95-33 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable disability rating for the 
residuals of an acromioclavicular separation of the left 
shoulder from March 1, 1994, to March 16, 1998.

2.  Entitlement to a disability rating in excess of 20 
percent for a left shoulder acromioclavicular separation with 
arthritis effective March 16, 1998.

3.  Entitlement to a disability rating in excess of 10 
percent for low back strain with arthritis of the lumbar 
spine. 

4.  Entitlement to a disability rating in excess of 10 
percent for a hiatal hernia, with gastroesophageal reflux and 
a history of a duodenal ulcer.

5.  Entitlement to a disability rating in excess of 10 
percent for hemorrhoids.

6.  Entitlement to a disability rating in excess of 30 
percent for coronary artery disease, status post myocardial 
infarction, with hypertension.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
February 1994. 

These matters come before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted entitlement to service connection for 
the residuals of an acromioclavicular separation of the left 
shoulder; low back strain with arthritis of the lumbar spine; 
a hiatal hernia with gastroesophageal reflux and a history of 
a duodenal ulcer; hemorrhoids; and coronary artery disease, 
status post myocardial infarction, with hypertension.  The RO 
assigned non-compensable ratings for the left shoulder 
disorder, the stomach disorder, and hemorrhoids; a 10 percent 
rating for the low back disorder; and a 30 percent rating for 
the cardiovascular disorder.  The effective date for the 
grants of service connection and assignments of the 
disability ratings for the above-mentioned disabilities was 
March 1, 1994, the day following the veteran's separation 
from active service.  The veteran perfected an appeal of the 
ratings assigned for those disorders.  

In a March 1996 rating decision the RO re-characterized the 
stomach disorder as a hiatal hernia with gastroesophageal 
reflux and a history of a duodenal ulcer and increased the 
rating from zero to 10 percent effective March 1, 1994.  In a 
July 1997 rating decision the RO also increased the rating 
for the hemorrhoids from zero to 10 percent effective March 
1, 1994.  The RO re-defined the service-connected left 
shoulder disorder as a left shoulder acromioclavicular 
separation with arthritis in a December 1999 supplemental 
statement of the case, and increased the rating for the 
disorder from zero to 20 percent effective March 16, 1998.  
The veteran has not withdrawn his appeal of the assigned 
ratings, and is presumed to be seeking the maximum ratings 
available.  The Board finds, therefore, that the issue of 
entitlement to increased ratings for the stated disorders 
remains in contention.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran contends that he is unemployable due to the 
severity of his service-connected disabilities.  Although the 
RO denied entitlement to a total disability rating based on 
individual unemployability in the March 1996 rating decision, 
in his January 2001 written arguments the veteran's 
representative again raised the issue of entitlement to such 
a rating.  The Board finds, therefore, that the issue of 
entitlement to increased ratings for the service-connected 
disabilities includes the issue of entitlement to a total 
rating based on individual unemployability.  Norris v. West, 
12 Vet. App. 413 (1999); VAOPGCPREC 06-96.

In the December 1999 rating decision the RO denied the 
veteran's claims of entitlement to service connection for 
multiple disorders on the basis that the claims were not well 
grounded.  The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), eliminated the 
concept of a well-grounded claim.  The change in the law is 
applicable to all claims filed on or after the date of 
enactment on November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 
1 Vet. App. 308 (1991).  

The new law also mandates that all claims for benefits denied 
or dismissed as not well grounded under the laws administered 
by VA, which became final during the period beginning on July 
14, 1999, and ending on the date of the enactment of the Act, 
shall be re-adjudicated, if a request for re-adjudication is 
filed by the claimant or the Secretary not later than two 
years after the date of the enactment of the Act.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (b), 114 Stat. 2096, 2099 (2000).  The veteran 
did not appeal the December 1999 decision, and that decision 
became final within the time period specified above.  The 
issue of re-adjudication of the denied claims is referred to 
the RO for action deemed appropriate and consistent with the 
provisions of the VCAA.

The issues of entitlement to a higher rating for the low back 
disorder and a total disability rating based on individual 
unemployability will be addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, obtained all relevant evidence 
designated by the veteran, and provided him VA medical 
examinations in order to assist him in substantiating his 
claims for VA compensation benefits.

2.  From March 1, 1994, to March 16, 1998, the residuals of 
an acromioclavicular separation of the left shoulder were 
manifested by arthritis, complaints of pain, and range of 
motion of the shoulder to 150 degrees of flexion and 
170 degrees of abduction.

3.  Effective March 16, 1998, the residuals of an 
acromioclavicular separation of the left shoulder with 
arthritis were manifested by complaints of pain, stiffness, 
and range of motion of the shoulder to 120 degrees of flexion 
and 110 degrees of abduction.  

4.  From March 1, 1994, to September 29, 1995, the symptoms 
of a hiatal hernia with gastroesophageal reflux and a history 
of a duodenal ulcer consisted of occasional epigastric 
distress and chest pain without significant impairment of 
health.

5.  Effective September 29, 1995, to April 30, 1996, the 
symptoms of a hiatal hernia with gastroesophageal reflux and 
a history of a duodenal ulcer consisted of nausea and 
vomiting two to three times a week and almost daily 
epigastric pain, indicative of persistently recurrent 
epigastric distress.

6.  Since April 30, 1996, the symptoms of a hiatal hernia 
with gastroesophageal reflux and a history of a duodenal 
ulcer have consisted of occasional vomiting, with the 
symptoms being well controlled on medication.

7.  Since March 1, 1994, the symptoms of hemorrhoids have 
consisted of prolapsing, reducible internal hemorrhoids, 
pain, and bleeding from the rectum with bowel movements, 
without anemia or fissures.

8.  Neither the original or the revised rating criteria 
applicable to cardiovascular disorders are more favorable to 
the veteran.

9.  Since March 1, 1994, the symptoms of coronary artery 
disease, status post myocardial infarction, with hypertension 
have included complaints of chest pain not of cardiac origin, 
with ordinary manual labor being feasible, and exercise 
tolerance to greater than 10 metabolic equivalents (METs), 
and clinically insignificant left ventricular dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for the 
residuals of an acromioclavicular separation of the left 
shoulder with arthritis were met effective March 1, 1994.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5201, and 5203 (2000).

2.  The criteria for a disability rating in excess of 
20 percent for the residuals of an acromioclavicular 
separation of the left shoulder with arthritis have not been 
met since March 16, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 
1991), as amended by The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5201, and 5203 (2000).

3.  The criteria for a 30 percent disability rating for a 
hiatal hernia with gastroesophageal reflux and a history of a 
duodenal ulcer were met from September 29, 1995, to April 30, 
1996, but not prior to September 29, 1995, or subsequent to 
April 30, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991), as 
amended by The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.3, 
4.113, 4.114, Diagnostic Codes 7305 and 7346 (2000).

4.  The criteria for a disability rating in excess of 
10 percent for hemorrhoids have not been met since March 1, 
1994.  38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by 
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.3, 4.113, 4.114, 
Diagnostic Code 7336 (2000).

5.  The criteria for a disability rating in excess of 
30 percent for coronary artery disease, status post 
myocardial infarction, with hypertension have not been met 
since March 1, 1994.  38 U.S.C.A. §§ 1155, 5107 (West 1991), 
as amended by The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (1994), 38 C.F.R. §§ 4.1, 4.3, 
4.104, Diagnostic Code 7005 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claims was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103 and 5103A).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
provisions of the VCAA apply to all claims for benefits under 
the laws administered by VA.  Holliday v. Principi, No. 99-
1788 (U.S. Vet. App. Feb. 22, 2001).

The RO informed the veteran of the evidence needed to support 
his claims in September 1996, February 1998, and October 
1998.  The RO provided the veteran statements of the case and 
supplemental statements of the case in July 1995, April 1996, 
July 1996, July 1997, and December 1999.  Those documents 
informed the veteran of the regulatory requirements for 
entitlement to the claimed benefits, the evidence considered, 
and the rationale for not awarding benefits.  The veteran's 
representative has reviewed the claims file and did not 
indicate that any additional relevant evidence was available.  
The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate his claim.

The RO obtained the veteran's service medical records 
pertaining to his 20 years of active service.  Although the 
evidence of record indicates that private medical records 
pertaining to the diagnosis and treatment of the 
cardiovascular disorder during service are not in file, the 
evidence available in the service medical records is 
sufficient for determining the appropriate rating for the 
cardiovascular disorder following the veteran's separation 
from service.  The RO asked the veteran on multiple occasions 
to identify all medical treatment providers from whom he had 
received treatment for his service-connected disorders, and 
the veteran responded that all treatment had been with the VA 
medical center (MC).  The RO has obtained the VA treatment 
records designated by the veteran.  

The veteran requested a hearing before a member of the Board 
at the RO, and that hearing was scheduled for October 2000.  
The veteran failed to appear for the scheduled hearing, after 
having been notified of the hearing at least 30 days prior to 
the scheduled date.  The RO provided the veteran VA medical 
examinations in May 1994 and March 1998.  The Board notes 
that the VAMC scheduled examinations pertaining to his 
cardiovascular and hemorrhoid disorders in March 1998, but 
that the veteran failed to appear for the scheduled 
examinations.  The RO informed the veteran in the December 
1999 supplemental statement of the case of his failure to 
appear for the examinations, and the veteran has provided no 
explanation in response.  In accordance with 38 C.F.R. 
§ 3.655, the evaluation of those disabilities will, 
therefore, be based on the evidence now of record.

The veteran has not indicated the existence of any other 
evidence that is relevant to his claims.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's appeals and that VA has fulfilled its 
obligation to assist him in the development of the relevant 
evidence.

II.  Legal Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  

The veteran has appealed the disability ratings initially 
assigned with the grants of service connection in July 1994.  
Because he has appealed the initial ratings, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson, 12 Vet. App. at 119.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  38 C.F.R. § 4.45.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent rating applies for X-ray 
evidence of involvement of two or more major joints.  A 
20 percent rating applies for X-ray evidence of involvement 
of two or more major joints with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107, as amended by The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 C.F.R. § 4.3.

III.  Residuals of a Left Acromioclavicular Separation with 
Arthritis

Factual Background

Service medical records reflect that in November 1981 the 
veteran had a separation of the left acromioclavicular joint.  
An X-ray study of the left shoulder in June 1984 revealed 
soft tissue calcification adjacent to the distal end of the 
left clavicle, but no other abnormalities.  An X-ray study in 
June 1989 also revealed calcification of the coracoclavicular 
ligaments.  In September and October 1991 his complaints of 
left shoulder pain were assessed as chronic left 
acromioclavicular joint dislocation.  An X-ray study at that 
time was shown to be normal.  

The veteran underwent a retirement examination in May 1993, 
and an X-ray study then revealed well-defined calcific bodies 
caudal to the clavicle, most consistent with post-traumatic 
dystrophic calcification of the coracoclavicular ligaments.  
The examination resulted in an assessment of chronic left 
shoulder pain and calcific tendonitis of the left 
supraspinatus tendon.  Later in May 1993 his complaints of 
left shoulder pain were attributed to left shoulder 
impingement syndrome and acromioclavicular joint arthritis.  
Examination in June 1993 showed a range of motion of forward 
flexion to 110 degrees and abduction to 100 degrees, and a 
slight decrease in external and internal rotation.  The 
treatment provider assessed the complaints as 
acromioclavicular degenerative joint disease and impingement.

The RO provided the veteran a VA orthopedic examination in 
May 1994, during which he was shown to be right-handed.  
During the examination he complained of pain and popping in 
the left shoulder.  Physical examination revealed a range of 
motion of 150 degrees of flexion and 170 degrees of 
abduction, external rotation to 65 degrees, internal rotation 
to 70 degrees, extension to 65 degrees, and adduction to 70 
degrees, which the examiner characterized as normal.  An X-
ray study showed an abnormal calcification of the 
inferolateral portion of the left clavicle that was most 
likely due to a previous traumatic injury, but no other 
abnormality.  

VA treatment records indicate that an examination in October 
1994 showed muscle strength in the upper extremities of 5/5.

The veteran underwent a VA joints examination on March 16, 
1998, which included a review of the claims file.  During the 
examination he reported that the pain in his left shoulder 
was worse in cold or warm weather.  He complained of 
stiffness and popping in the shoulder, and that he was unable 
to perform overhead activities.  Physical examination 
revealed range of motion of forward flexion to 120 degrees, 
abduction to 110 degrees, extension to 30 degrees, internal 
rotation to 80 degrees, and external rotation to 80 degrees.  
There was no evidence of impingement or Hawkins' sign.  He 
had significant acromioclavicular joint tenderness on 
palpation and outward stressing of the upper extremity.  His 
rotator cuff musculature was 
4-5/5 and symmetric with the right upper extremity.  

An X-ray study of the left shoulder showed calcifications 
adjacent to the lateral inferior margin of the left clavicle, 
unchanged from the May 1994 X-rays.  The radiologist 
indicated that the calcifications could be related to a 
previous traumatic injury or bursitis.  The VA examiner 
indicated that the X-rays revealed osteophytes and 
ossification of the acromioclavicular ligaments, but that the 
X-rays were otherwise normal.  The examiner provided an 
assessment of a history of acromioclavicular joint separation 
and osteoarthritis of the acromioclavicular joint with 
calcification of the acromioclavicular ligament.  The 
examiner found that the left shoulder disability resulted in 
mild functional loss.  He also found that the veteran was 
unable to do overhead activities, which significantly limited 
the activities of daily living.

Based on the results of the March 1998 examination, in the 
December 1999 supplemental statement of the case the RO added 
arthritis to the service-connected left shoulder disorder and 
increased the rating to 20 percent effective March 16, 1998.

Analysis

Diagnostic Code 5201, pertaining to limitation of motion of 
the arm, provides a maximum 40 percent rating for the major 
arm, and a 30 percent rating for the minor arm, if motion is 
limited to 25 degrees from the side.  A 30 percent rating 
(20 percent if the minor arm) applies if motion is limited to 
midway between the side and shoulder level.  A minimum 
20 percent rating applies if motion is limited to shoulder 
level in either arm.  38 C.F.R. § 4.71a.  

Diagnostic Code 5203 for impairment of the clavicle or 
scapula provides a 20 percent rating (major or minor 
extremity) for dislocation of the clavicle or scapula, a 
20 percent rating for non-union with loose movement, a 
10 percent rating for non-union without loose movement, and a 
10 percent rating for malunion of the clavicle or scapula.  
If these definitions are not appropriate, the disorder is to 
be rated on the impairment of function of the contiguous 
joint.  38 C.F.R. § 4.71a.

The evidence shows that from March 1, 1994, to March 16, 
1998, the residuals of a left acromioclavicular separation 
were manifested by arthritic changes, pain, popping, and 
normal range of motion.  Although the examiner in May 1994 
did not provide a diagnosis of left shoulder arthritis, 
during service the X-ray evidence of the calcified tendon was 
assessed as arthritis of the acromioclavicular joint.  In 
addition, the radiologist in March 1998 found no significant 
changes between the March 1998 and May 1994 X-rays, and the 
examiner in March 1998 found that the X-ray studies showed 
the presence of arthritic changes.  

Arthritis is to be rated based on limitation of motion.  A 
compensable rating based on limitation of motion requires 
that motion of the arm be limited to shoulder level.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5201.  The 
evidence shows that from March 1, 1994, to March 16, 1998, 
the range of motion of the left shoulder was normal.  The 
Board finds, therefore, that entitlement to a compensable, 
schedular disability rating based on limitation of motion is 
not warranted.

If the joint is affected by limitation of motion but the 
limitation of motion is non-compensable under the appropriate 
diagnostic code, a 10 percent rating applies for each such 
major joint affected by limitation of motion.  In the absence 
of limitation of motion, a 10 percent rating applies for X-
ray evidence of involvement of two or more major joints.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Because the 
evidence does not show any limitation of motion in the left 
shoulder prior to March 16, 1998, a compensable rating 
pursuant to Diagnostic Code 5003 requires X-ray evidence of 
involvement of two or more major joints.  Although the 
veteran also has arthritis in the lumbar spine, that 
disability is separately rated and cannot be combined with 
the left shoulder disability to support the 10 percent rating 
pursuant to Diagnostic Code 5003.  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993); 38 C.F.R. § 4.14.  The Board finds, 
therefore, that the application of the provisions of 
Diagnostic Code 5003 does not result in a compensable 
disability rating.  See Hicks v. Brown, 8 Vet. App. 417 
(1995).

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  Prior to March 16, 1998, the left shoulder 
disability resulted in pain and popping of the joint with 
use.  Diagnostic Code 5203 provides a minimum 10 percent 
rating for impairment of the clavicle or scapula, which is 
not dependent on limitation of motion.  The Board finds that 
the pain and popping with use are equivalent to malunion of 
the clavicle or scapula, and that the criteria for a 
10 percent rating in accordance with Diagnostic Code 5203 are 
met.

The minimum compensable rating for the joint, which is 
10 percent, has been assigned under Diagnostic Code 5203.  
The consideration of an increased rating based on the 
provisions of 38 C.F.R. § 4.59 is not warranted, since the 
veteran is in receipt of the minimum compensable rating for 
the shoulder joint.  Application of the provisions of 
38 C.F.R. § 4.59 does not, therefore, result in a higher 
rating.  

Entitlement to a disability rating in excess of 10 percent 
for March 1, 1994, to March 16, 1998, would apply if the 
evidence showed that motion of the left arm was limited to 
shoulder level.  As previously stated, the evidence shows 
that the left shoulder disability did not result in any 
limitation of motion.  In addition, in the absence of any 
limitation of motion of the shoulder joint, the additional 
functional limitations caused by the left shoulder disability 
are not equivalent to limitation of motion of the arm to 
shoulder level.  The Board finds, therefore, that the 
criteria for a disability rating in excess of 10 percent were 
not met from March 1, 1994, to March 16, 1998.  See Shoemaker 
v. Derwinski, 3 Vet. App. 248, 253 (1992) (in granting an 
increased rating, the Board must explain why a higher rating 
is not warranted).

Effective March 16, 1998, the residuals of the 
acromioclavicular separation with arthritis are manifested by 
joint tenderness, degenerative changes with ossification of 
the acromioclavicular ligaments, pain, stiffness, and range 
of motion of forward flexion to 120 degrees and abduction to 
110 degrees.  Following the March 1998 examination the RO 
assigned a 20 percent rating for the left shoulder disability 
based on the functional impairment being equivalent to 
limitation of motion of the arm to shoulder level.  A 
disability rating in excess of 20 percent for the minor 
extremity requires evidence showing that motion of the left 
arm is limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  The evidence shows that the 
veteran can elevate the left arm to 110 degrees in abduction 
and 120 degrees in forward flexion.  In the absence of 
evidence showing that motion of the left arm is, in fact, 
limited to shoulder level (90 degrees), the Board finds that 
any additional functional limitations of the left shoulder, 
including pain, are compensated by the 20 percent rating that 
has been assigned pursuant to Diagnostic Code 5201.  The 
Board has determined, therefore, that the criteria for a 
rating in excess of 20 percent for the residuals of the left 
acromioclavicular separation with arthritis have not been met 
since March 16, 1998.  Fenderson, 12 Vet. App. at 119.

For the reasons shown above the Board has determined that the 
evidence supports a 10 percent rating for the residuals of 
the acromioclavicular separation with arthritis from March 1, 
1994, to March 16, 1998, and that the preponderance of the 
evidence is against the appeal to establish entitlement to a 
disability rating in excess of 20 percent effective March 16, 
1998.  38 C.F.R. § 4.3.

IV.  Hiatal Hernia with Gastroesophageal Reflux

Factual Background

Service medical records show that a diagnosis of an active 
duodenal ulcer was first made in June 1977.  In late 1985, 
the veteran complained of chronic nausea, vomiting, and 
abdominal cramps.  An upper gastrointestinal (UGI) X-ray 
study in November 1985 revealed moderate distention of the 
duodenal bulb, but no evidence of a hiatal hernia or ulcer, 
and the radiologist characterized the findings as no 
significant abnormalities.  The veteran's complaints in 
December 1985, April 1986, and September 1988 were assessed 
as irritable bowel syndrome and dyspepsia.  The records also 
indicate that, beginning in September 1989, he complained of 
chest pain that was found to be atypical for heart disease.

Following his May 1993 separation examination, he underwent a 
medical evaluation to rule out any esophageal component to 
his atypical chest pain.  An esophagogastroduodenoscopy in 
September 1993 revealed that the esophagus was normal, but 
that there were diffuse atrophic changes in the antrum.  The 
testing resulted in a diagnosis of diffuse antral atrophic 
gastritis, to rule out Helicobacter pylori.  The service 
medical records show no evidence of anemia.

The veteran underwent a VA medical examination in May 1994.  
Physical examination revealed that he was five foot, eight 
and a half inches tall and that he weighed 165 pounds.  He 
reported that his maximum weight in the past year had been 
189 pounds.  The abdomen was flat, the liver, spleen and 
kidneys were not palpable, there was no palpable mass or 
tenderness in the abdomen, and he had active peristalsis.  
The examiner noted that the veteran had a history of 
gastritis and a duodenal ulcer.  Diagnostic testing of the 
blood was performed, but did not result in a diagnosis of 
anemia.  The examiner provided a diagnosis of a history of a 
duodenal ulcer.

VA treatment records reflect that in June 1994 the veteran's 
physician noted that he had a history of diffuse antral 
atrophic gastritis.  Diagnostic testing was positive for the 
Helicobacter pylori, for which the veteran was to receive 
treatment in four to six weeks.  An X-ray study of the 
abdomen revealed no abnormalities, and a UGI study showed a 
normal swallowing pattern.  A small sliding-type hiatal 
hernia with marked gastroesophageal reflux was present, but 
the esophagus otherwise showed normal motility and mucosal 
pattern.  There was a moderate prolapse of gastric mucosa 
into the base of the duodenal bulb.  The stomach, duodenal 
bulb, and proximal intestinal loop showed normal motility and 
mucosal pattern.  There was no evidence of ulceration, 
persistent filling defects, or other abnormalities.  The 
testing resulted in a diagnosis of a hiatal hernia with 
marked gastroesophageal reflux and a prolapsed gastric 
mucosa.

VA treatment records also show that in July 1994 the veteran 
had symptoms related to the hiatal hernia and 
gastroesophageal reflux disease when not taking Tagamet.  He 
denied experiencing a fever, cough, nausea, vomiting or 
diarrhea.  He also denied having had any melena, 
hematochezia, or hemoptysis.  The treating physician found 
that the gastroesophageal reflux disease was stable.  In 
October 1994 and January 1995 the physician found that the 
gastroesophageal reflux disease was stable and controlled 
with Tagamet.  In April 1995 the veteran reported having 
occasional chest pain when reclined in bed that was 
alleviated by Tagamet, and the physician stated that the 
disorder was symptomatic.  His symptoms improved in June 
1995.

In his August 1995 substantive appeal the veteran reported 
that he had lost weight.  He said that the symptoms of his 
ulcer were recurring and that he had difficulty keeping food 
down.  He indicated that he took cimetidine twice a day and 
metoclopramide before meals.  He also stated that he had 
daily chest pain.

VA treatment records show that an examination of the abdomen 
in September 1995 showed it to be soft and tender.  The 
veteran again complained of chest pain, and the examination 
resulted in an assessment of peptic ulcer disease.  On 
September 29, 1995, he reported having nausea, vomiting and 
epigastric pain two to three times a week.  He also indicated 
that he had a burning epigastric pain almost every day, which 
was relieved with nitroglycerin.  Physical examination 
revealed that the abdomen was soft and mildly tender, and his 
complaints were attributed to peptic ulcer disease and a 
history of coronary artery disease.  The physician noted that 
testing was positive for Helicobacter pylori, and changed the 
medication for the stomach disorder.  He also recommended 
that the veteran not use Tylenol for pain because of 
persistent peptic ulcer disease.  

The records indicate that the veteran continued to receive 
treatment for his various disorders through 1997.  In October 
1995 he weighed 160 pounds.  In February 1996 he reported 
having some abdominal bloating and nausea with meals, but he 
denied having stomach pain, melena, or hematochezia.  He 
stated that his dyspepsia had improved after a change in the 
medication that he took for low back pain.  He experienced 
chest pain that was relieved with nitroglycerin.  

On April 30, 1996, he denied having had an upset stomach, 
black stools, or hematochezia, and his physician found that 
the peptic ulcer disease was stable with the use of 
omeprazole.  In November 1996 he had two attacks of chest 
pain in one day along with a burning sensation in the mid-
sternum that was assessed as atypical chest pain.  At that 
time he weighed 158 pounds.  

In December 1996 he reported a three-day history of increased 
stomach pain and having had coffee-ground colored emesis on 
the day of treatment.  The diagnostic impression at that time 
was peptic ulcer disease versus gastritis.  He reported to 
the emergency room on the next day with complaints of 
abdominal pain.  He indicated that the abdominal pain was 
primarily epigastric, but that it radiated to the rest of the 
abdomen and the back.  He denied that he had had any 
hematemesis or melena, but reported having streaks of blood 
in his stools due to hemorrhoids.  His complaints were 
initially assessed as non-specific abdominal pain with fever, 
suspected gastroenteritis; fever due to viral pharyngitis; a 
history of peptic ulcer disease; and gastroesophageal reflux 
disease with hiatal hernia.  The pain lessened during a two-
day hospitalization, and was then assessed as being secondary 
to gastroenteritis.  The discharge diagnoses were probable 
gastroenteritis and acute viral pharyngitis, both resolved.  
On the day after discharge the veteran weighed 160 pounds.

The records indicate that from February to August 1997 the 
veteran's weight fluctuated from 163 to 168.5 pounds.  
Beginning in March 1997 the records show that he had a 
history of a duodenal ulcer.

The RO afforded the veteran a VA medical examination in March 
1998, during which he reported having taken a variety of 
medications, including antacids, Tagamet, Zantac, and 
lansoprazole, which was his current and most effective 
medication.  He stated that he had, in the past, had problems 
keeping food down, but at that time there was no evidence of 
hematemesis.  The veteran stated that with the present 
regimen he had a marked improvement of his symptoms, 
resulting in only occasional vomiting symptoms.  He had 
followed all of the lifestyle changes for gastroesophageal 
reflux disease and those changes seemed to have resulted in 
an improvement of his condition.  The veteran said that, if 
he were to discontinue taking lansoprazole, his symptoms 
would return rapidly, including vomiting of recently digested 
food.

Physical examination revealed that the abdomen was normal 
with no palpable liver, kidneys, or spleen.  There were no 
masses, bruits or tenderness.  The veteran denied any weight 
loss, dysphagia, or other symptoms relating to upper 
gastrointestinal diseases.  The examiner noted that a 1994 
UGI series was normal, and provided an assessment of a 
history of duodenal ulcer disease and gastroesophageal reflux 
disease.  The examiner found that the symptoms were presently 
stable and that there was no current evidence of an active 
disease, with the exception of reflux, which was controlled 
by lifestyle modification and proton pump inhibitors.  The 
examiner also stated that the propensity for recurrence of 
the symptoms was significant if medications were stopped or 
reduced in intensity.

Analysis

There are diseases of the digestive system which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia, and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14.  Ratings under diagnostic codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. §§ 4.113, 
4.114.

In accordance with the diagnostic code pertaining to the 
evaluation of gastric or duodenal ulcers, a 60 percent rating 
applies if the disorder is severe, with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  A 40 percent disability rating applies if the 
disorder is moderately severe, being less than severe but 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  A 
20 percent rating applies if the disorder is moderate, with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration or with continuous 
moderate manifestations.  A 10 percent rating applies if the 
symptoms are mild, with recurring symptoms once or twice 
yearly.  38 C.F.R. § 4.114, Diagnostic Code 7305.

Diagnostic Code 7346 for a hiatal hernia provides a 
60 percent rating if the disorder is manifested by pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of health.  A 30 percent rating applies if 
the symptoms consist of persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 10 percent rating 
applies if the veteran has two or more of the symptoms for 
the 30 percent rating, but of less severity.  38 C.F.R. 
§ 4.114.

With the grant of service connection in July 1994 and the 
assignment of the 10 percent rating in March 1996, the RO 
evaluated the stomach disorder under Diagnostic Code 7305, 
with a parallel citation to Diagnostic Code 7346.  The 
10 percent rating was based on the finding of 
gastroesophageal reflux disease on diagnostic tests.

The evidence shows that from March 1, 1994, to September 29, 
1995, the stomach disorder was manifested by gastroesophageal 
reflux with occasional stomach upset and chest pain that were 
stable on medication.  The veteran's weight remained stable 
at 160 to 168 pounds, and there was no evidence of melena, 
anemia, or any impairment of health.  Although the veteran 
reported having lost 24 pounds prior to the May 1994 VA 
examination, his assertions are not supported by the medical 
evidence of record.  

The records at that time indicated that he had a history of 
peptic ulcer disease, with no evidence of a current ulcer, 
and his complaints were attributed to a hiatal hernia with 
gastroesophageal reflux.  The disorder is, therefore, 
properly evaluated pursuant to Diagnostic Code 7346 for a 
hiatal hernia because the predominant disability is reflected 
in the rating criteria under that diagnostic code.  According 
to that diagnostic code, a rating in excess of 10 percent is 
dependent on findings indicative of persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  The 
Board finds that occasional stomach upset does not constitute 
persistently recurrent distress, and that the evidence does 
not indicate that the disorder has resulted in significant 
impairment of health.  The Board has determined, therefore, 
that the criteria for a rating in excess of 10 percent were 
not met prior to September 29, 1995.

The evidence also shows that as of September 29, 1995, the 
veteran had a significant increase in symptoms, which were 
attributed to the medication that he had been taking for low 
back pain.  As of September 29, 1995, the stomach disorder 
was manifested by nausea and vomiting two to three times a 
week and almost daily epigastric pain.  The veteran also 
reported having difficulty keeping food down, and that he 
took cimetidine twice a day and metoclopramide before meals.  
The Board finds that nausea and vomiting two to three times a 
week and daily epigastric pain constitutes persistently 
recurrent epigastric distress, and that the criteria for a 
30 percent rating were met effective September 29, 1995.

The evidence further shows that the veteran's symptoms 
improved with a change in medication.  In February 1996 he 
reported having some abdominal bloating and nausea with 
meals, but he denied having stomach pain, melena or 
hematochezia.  His chest pain was then relieved with 
nitroglycerin, not Tagament.  As of April 30, 1996, he denied 
having any upset stomach, and his physician found that the 
peptic ulcer disease was stable with the use of omeprazole.  
The medical records indicate that the disorder continued to 
be stable on medication.  Although the veteran was 
hospitalized for the treatment of gastroenteritis in December 
1996, there is no indication that that disorder was related 
to the service-connected pathology.  The Board finds, 
therefore, that his symptoms had improved effective April 30, 
1996, so that the criteria for a 30 percent rating were no 
longer met.

The Board notes that in accordance with Diagnostic Code 7305, 
a 20 percent rating applies if the disorder is moderate, with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration or with continuous 
moderate manifestations.  The medical evidence shows no 
evidence of an active ulcer subsequent to April 1996.  The 
examiner in March 1998 found that although the medical 
records documented the existence of an ulcer in the past, 
there was no current evidence of active disease.  The Board 
finds, therefore, that the criteria for a rating in excess of 
10 percent pursuant to Diagnostic Code 7305 are not met.

For the reasons shown above, the Board has determined that 
the preponderance of the evidence is against the assignment 
of a rating in excess of 10 percent for March 1, 1994, to 
September 29, 1995; that the evidence supports a 30 percent 
rating from September 29, 1995, to April 30, 1996; and that 
the preponderance of the evidence is against the assignment 
of a rating in excess of 10 percent effective April, 30, 
1996.  Fenderson, 12 Vet. App. at 119.

V.  Hemorrhoids

Factual Background

Service medical records reflect no complaints or findings of 
hemorrhoids or anemia.  The veteran underwent a VA medical 
examination in June 1994, which revealed internal and 
external hemorrhoids.  He also underwent a complete blood 
count, which did not result in a finding of anemia.  

VA treatment records show that in July 1994 the veteran 
denied having hematochezia.  In June 1995 his physician noted 
that his hemorrhoids had been active for a week, but that 
they had been ameliorated with medication.  He complained of 
hemorrhoidal pain in September 1995, but no hemorrhoids were 
found on examination.  His physician noted in February 1996 
that he had had guaiac-positive stool in the past, but he 
then denied any hematochezia.  In April 1996 he reported 
having hemorrhoids that he treated with medication, but 
denied having hematochezia.  In November 1996 the physician 
again noted that he had hemorrhoids.  During the December 
1996 hospitalization he reported having streaks of blood in 
his stools due to hemorrhoids.  

An examination in February 1997 revealed prolapsing internal 
hemorrhoids, which were causing rectal bleeding with bowel 
movements and a few external skin tags, but no significant 
external hemorrhoids.  The physician later noted that the 
veteran had recurrent prolapsing hemorrhoids since 1985, with 
intermittent blood in the stool.  He underwent a 
sigmoidoscopy at that time, which revealed several large 
internal hemorrhoids but no lesions or masses in the sigmoid 
colon.  The anterior and post-lateral internal hemorrhoids 
were banded, without complications.  Following the 
sigmoidoscopy in February 1997, the veteran complained of 
hemorrhoidal pain, but the rectal examination was normal.  
His complaints were then attributed to rectal and internal 
hemorrhoid pain after an internal hemorrhoid procedure.

As previously stated, the veteran failed to report for a VA 
examination pertaining to the hemorrhoids, which had been 
scheduled in March 1998.  During the medical examination he 
reported having had hemorrhoidal bleeding in the past.  A 
complete blood count, however, was shown to be normal.

In his August 1995 substantive appeal the veteran reported 
that his hemorrhoids bled a lot, for which he used 
suppositories.

Analysis

Diagnostic Code 7336 for external or internal hemorrhoids 
provides a 20 percent rating if the disorder is manifested by 
persistent bleeding with secondary anemia, or with fissures.  
A 10 percent rating applies if the hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  The disorder is non-
compensable if mild.  38 C.F.R. § 4.114.

The evidence shows that the hemorrhoidal disorder is 
manifested by recurring internal hemorrhoids that bleed with 
bowel movements.  A diagnostic rating in excess of 10 percent 
is applicable if the disorder is manifested by persistent 
bleeding with secondary anemia, or with fissures.  Although 
the hemorrhoids do cause bleeding, none of the medical 
evidence since March 1, 1994, indicates that the veteran 
suffers from anemia, nor have multiple examinations resulted 
in any findings indicative of fissures.  The Board finds, 
therefore, that the criteria for a rating in excess of 
10 percent have not been met since the veteran's separation 
from service.  Fenderson, 12 Vet. App. at 119.  The Board has 
determined, therefore, that the preponderance of the evidence 
is against the appeal to establish entitlement to a 
disability rating in excess of 10 percent for hemorrhoids.

VI.  Coronary Artery Disease

Factual Background

The service medical records show that in August 1989 the 
veteran's complaints of chest pain were diagnosed as a 
myocardial infarction during hospitalization and diagnostic 
testing, following which he underwent a successful 
angioplasty.  He continued to complain of chest pain through 
September 1990 that on one occasion was assessed as atypical 
chest pain.  The report of an August 1993 Medical Evaluation 
Board shows that a cardiovascular evaluation resulted in 
diagnoses of atherosclerotic coronary artery disease with a 
history of anterior myocardial infarction in 1989, treated 
with successful angioplasty, with moderate residual left 
ventricular dysfunction, functional class II; and chest pain 
syndrome, ischemic in nature, attributed to myocardial 
bridging.  

VA treatment records indicate that in March 1994 the veteran 
complained of shortness of breath with exertion, but denied 
experiencing chest pain.  In April 1994 he reported having 
chest pain and shortness of breath when resting, which was 
occasionally caused by exercise or changes in the weather.  
The chest pain was alleviated with nitroglycerin, and lasted 
a few seconds in duration.  His cardiologist reviewed the 
medical records pertaining to the myocardial infarction in 
1989, and found that a thrombotic occlusion of the left 
anterior descending artery had been opened by the 
angioplasty.  An angiogram in 1993 had shown only a mild 
residual anterior wall motion abnormality and myocardial 
bridging in the affected artery.  The cardiologist found that 
the chest pain reported by the veteran was atypical, left 
sided, and occurred at rest.  Based on a review of the 
records the cardiologist provided the opinion that the 
occlusion that had occurred in 1989 was secondary, possibly 
related to smoking, and that the use of a calcium channel 
blocker and terminating smoking should greatly reduce the 
chance of recurrence.

In conjunction with a May 1994 VA medical examination the 
veteran complained of nocturnal shortness of breath, aching 
in the left side of the chest, angina that was relieved by 
nitroglycerin, and cramping in the chest with walking.  He 
reported having had a myocardial infarction in 1989 and again 
in 1993.  On examination his blood pressure was 120/70.  The 
examiner found a systolic murmur over the precordium, no 
cardiomegaly, rhythm of regular bradycardia, and no 
peripheral edema.  The medical examiner provided a diagnosis 
of arteriosclerotic heart disease with coronary insufficiency 
and bradycardia.

During a June 1994 VA cardiovascular examination the veteran 
reported that he could walk about a mile, after which he 
experienced chest pain that was not clearly angina.  He slept 
on two pillows and denied any swelling of the extremities.  
Apparently based on a review of the medical records, the 
examiner noted that he had had a myocardial infarction in 
1989 followed by direct angioplasty, but that subsequent 
angiograms showed that he had normal coronary arteries with 
an ejection fraction of 50 percent.  The examiner also found 
that the origin of the coronary thrombosis was not clear.  

Physical examination revealed that the heart was not 
enlarged, but the veteran complained of chest wall 
tenderness.  His blood pressure was 120/90.  The examiner 
noted that the veteran was very fearful of having another 
myocardial infarction.  The examiner also provided the 
opinion that his complaint of chest pain was not of cardiac 
origin, but that a treadmill test was required to complete 
the assessment.  An echocardiogram on the day following the 
examination resulted in the finding that an electrocardiogram 
(EKG) was normal, and that the echocardiogram revealed normal 
cardiac chamber size, segmental wall motion abnormalities, 
mild mitral regurgitation, and an estimated left ventricular 
ejection fraction of 50 percent, plus or minus five percent.  
As the result of the examination the examiner found that, 
according to the New York Heart Association evaluation 
criteria, the veteran was currently Class II.  

VA treatment records also show that the veteran complained of 
an intermittently irregular heartbeat in July 1994, with 
occasional chest pressure that was brought on by exercise or 
stress and alleviated by nitroglycerin.  His cardiologist 
noted that the coronary artery disease was stable in July and 
October 1994.  

The cardiologist conducted an additional review of the 
veteran's in-service medical records in December 1994, 
including the angiograms done in 1989 and 1993.  He stated 
that the angiogram in 1989 showed an almost flush occlusion 
of the left anterior descending artery, which was 
successfully cleared by the angioplasty.  An angiogram 
following the angioplasty showed a normal artery without a 
trace of stenosis.  He characterized the veteran's complaints 
of chest pain from 1989 to 1993 as atypical, occurring on the 
left side of the chest and at rest.  The veteran had had 
multiple stress tests in the past, which revealed good 
functional results.  The coronary angiography in 1993 
revealed normal coronary arteries, except for a small muscle 
bridge in the middle of the left anterior descending artery.  
At that time the veteran had an ejection fraction of 
70 percent.  Although he had an anterior basal wall motion 
abnormality, the physician found that his left ventricle 
function had improved considerably.  

On review of the 1989 angiograms the cardiologist found that 
the results were indicative of a severe spasm or other 
unusual event, not atherosclerosis.  The angiogram performed 
nine days later (after the angioplasty) showed perfectly 
normal coronary arteries with no evidence of atherosclerotic 
heart disease.  Review of the 1993 angiogram revealed a very 
mild muscle bridge in the middle of the left anterior 
descending artery.  He found that the veteran was very 
fortunate in that the angioplasty had resulted in only 
minimal left ventricular dysfunction, that was so mild so as 
to be clinically insignificant.

During the December 1994 evaluation the veteran reported 
being severely limited due to chest pain.  The chest pain 
occurred at rest, was alleviated by nitroglycerin, and lasted 
about five minutes.  He became tired easily, but did not 
experience exertional chest pain.  On examination his blood 
pressure was 126/110 in the right arm and 120/96 in the left 
arm.  The heart was not enlarged, there was no peristernal 
lift, and the heart had normal sinus rhythm.  Examination of 
the extremities revealed no clubbing, cyanosis, or edema.  
The cardiologist stated that the cause of his reported chest 
pain was not clear, but he was able to reproduce the symptoms 
on palpation of the veteran's chest wall.  The cardiologist 
also stated that, in terms of the veteran's disability, he 
had nearly normal cardiac function, but that an exercise test 
was needed to determine his capacity.

The exercise tolerance test was completed in December 1994.  
The physician conducting the testing stated that the EKG 
showed a prior anteroseptal myocardial infarction.  The 
treadmill exercise test resulted in findings that the veteran 
was able to achieve 83 percent of the predicted heart rate 
and 10.4 METs, which was 114 percent of his predicted MET 
level of 9.1.  His exercise-induced symptoms included fatigue 
and the testing was terminated due to fatigue, without 
evidence of angina or cardiac arrhythmias.  The physician 
determined that the exercise test was negative, that the 
veteran's exercise tolerance was primarily limited due to 
fatigue, and that his exercise tolerance was normal.  No 
evidence of ischemia was found.  Following the exercise test 
the treating physician found that the results were indicative 
of normal exercise tolerance.

VA treatment records indicate that the veteran continued to 
complain of chest pain that was found to be atypical for 
cardiac disease through November 1996.  The coronary artery 
disease was recorded as being stable.  An EKG in November 
1996, following a report of chest pain, was found to be 
unchanged from previous EKGs.  An echocardiogram in January 
1997 showed hypokinesis of the inferior wall of the septum, 
an ejection fraction of 50 percent, normal chamber size, and 
mild mitral regurgitation.  His "angina" was found to be 
stable at that time.

Analysis

Subsequent to the veteran's appeal of the rating assigned for 
coronary artery disease, the regulations pertaining to the 
evaluation of cardiovascular disorders were revised effective 
January 12, 1998.  Schedule for Rating Disabilities, the 
Cardiovascular System, 62 Fed. Reg. 65,207 (1997) (codified 
at 38 C.F.R. § 4.100).  Because his appeal was initiated 
prior to the change in the regulations, he is entitled to the 
application of the version more favorable to him.  Karnas, 
1 Vet. App. at 308.  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000.

As previously stated, the RO scheduled the veteran for an 
additional cardiovascular examination in March 1998, for 
which he failed to appear.  The purpose of the examination 
was to evaluate the severity of the coronary artery disease 
in terms of the revised rating criteria.  In the December 
1999 supplemental statement of the case the RO provided the 
veteran the revised regulations pertaining to cardiovascular 
disorders and considered the revised Rating Schedule in 
denying entitlement to a higher rating.  The veteran was 
provided the opportunity to present evidence and arguments in 
response.  The Board finds, therefore, that it may proceed 
with a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  Bernard v Brown, 4 Vet. 
App. 384 (1993); 38 C.F.R. § 3.655.  

Prior to the change in the regulations, Diagnostic Code 7005 
for arteriosclerotic heart disease provided a 100 percent 
rating during and for six months following acute illness from 
coronary occlusion or thrombosis, with circulatory shock, 
etc., or after six months, with chronic residual findings of 
congestive heart failure or angina on moderate exertion or if 
more than sedentary employment was precluded.  A 60 percent 
rating applied following a typical history of acute coronary 
occlusion or thrombosis as above, or with a history of 
substantiated repeated anginal attacks, if more than light 
manual labor was not feasible.  The disorder was rated at 
30 percent following typical coronary occlusion or 
thrombosis, or with a history of substantiated anginal 
attack, ordinary manual labor feasible.  38 C.F.R. § 4.104 
(1994).

In accordance with the revised rating criteria, a 100 percent 
rating applies if the disorder is manifested by chronic 
congestive heart failure, or; a workload of three METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  A 60 percent rating 
applies with more than one episode of acute congestive heart 
failure in the past year, or; a workload of greater than 
three METs but not greater than five METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
The disorder is rated as 30 percent disabling if manifested 
by a workload of greater than five METs but not greater than 
seven METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope, or; evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or X-ray.  A 10 percent 
rating applies if a workload of greater than seven METs but 
not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication is required.  
One MET is defined as the energy cost of standing quietly at 
rest and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2000).

In terms of the original rating criteria, entitlement to a 
rating in excess of 30 percent was applicable if, following a 
myocardial infarction, more than light manual labor was not 
feasible.  The cardiologist found in December 1994, based on 
a review of the medical records, that the veteran had nearly 
normal cardiac function.  The veteran had had multiple stress 
tests in the past, which revealed good functional results.  
The stress test in December 1994 resulted in the conclusion 
that his exercise tolerance was normal.  Because his exercise 
tolerance has been found to be normal, the Board finds that 
the veteran is not limited to light manual labor.  There is 
no medical evidence of record to the contrary.  The Board 
finds, therefore, based on the original rating criteria, that 
the criteria for a rating in excess of 30 percent for 
coronary artery disease have not been met since the 
initiation of the veteran's claim.  Fenderson, 12 Vet. App. 
at 119.

The revised Rating Schedule indicates that a disability 
rating in excess of 30 percent is applicable if manifested by 
one episode of acute congestive heart failure in the past 
year, or; a workload of greater than three METs but not 
greater than five METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  The evidence does 
not show that the veteran has developed congestive heart 
failure at any point in time.  The stress test showed that he 
could exercise to a workload of 10.4 METs before fatigue 
required him to stop, which is considerably higher than the 
five METs required for the 60 percent rating.  Although the 
echocardiogram in June 1994 showed an estimated ejection 
fraction of 50 percent, plus or minus five percent, the 
cardiologist found that the angioplasty had resulted in only 
minimal left ventricular dysfunction that was so mild it was 
clinically insignificant.  The estimated ejection fraction of 
50 percent, assuming that the variable five percent is 
subtracted and results in an ejection fraction between 30 and 
50 percent, is not indicative of significant left ventricular 
dysfunction.  The Board finds, therefore, that the criteria 
for a disability rating in excess of 30 percent for coronary 
artery disease, status post myocardial infarction, with 
hypertension, based on the revised Rating Schedular have not 
been met since the revision to the rating criteria.  
Fenderson, 12 Vet. App. at 119.  

In addition to coronary artery disease, the definition of the 
service-connected cardiovascular disorder includes 
hypertension.  Pursuant to Diagnostic Code 7101, a disability 
rating in excess of 30 percent based on the diagnosis of 
hypertension is applicable if the diastolic blood pressure 
readings are predominantly 120 or more.  A review of the 
various blood pressure readings documented in the VA 
treatment records, as well as the June 1994 VA examination, 
discloses that the veteran's diastolic blood pressure has 
never been 120 or greater.  The rating criteria are identical 
in the original and revised Rating Schedule.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1994) and (2000).  The Board 
finds, therefore, that a higher rating based on the diagnosis 
of hypertension is not warranted.

Because neither the application of the original or the 
revised rating criteria for cardiovascular disorders results 
in a higher rating, the Board finds that neither version of 
the Rating Schedule is more favorable to the veteran.  
VAOPGCPREC 3-2000.  For these reasons the Board has 
determined that the preponderance of the evidence is against 
the appeal to establish entitlement to a disability rating in 
excess of 30 percent for coronary artery disease, status post 
myocardial infarction, with hypertension.


ORDER

A 10 percent disability rating is granted for the residuals 
of an acromioclavicular separation of the left shoulder from 
March 1, 1994, to March 16, 1998, subject to the laws and 
regulations pertaining to the payment of monetary benefits.

The appeal to establish entitlement to a disability rating in 
excess of 20 percent for the residuals of an 
acromioclavicular separation of the left shoulder with 
arthritis, effective March 16, 1998, is denied.

A 30 percent disability rating for a hiatal hernia with 
gastroesophageal reflux and a history of a duodenal ulcer is 
granted effective September 29, 1995, to April 30, 1996, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for hemorrhoids is denied.

The appeal to establish entitlement to a disability rating in 
excess of 30 percent for coronary artery disease, status post 
myocardial infarction, with hypertension is denied.





(continued on next page)

REMAND

I.  Low Back Disorder

The service medical records reflect that the veteran received 
intermittent treatment for low back pain beginning in July 
1979 that was assessed as lumbosacral strain.  An X-ray study 
of the lumbar spine in August 1979 was negative.

Physical examination of the lumbar spine in May 1994 was 
essentially normal.  The examiner found no objective evidence 
of pain, and the neurological evaluation was normal.  An X-
ray study revealed mild degenerative joint disease of the 
lumbar spine from L1 to L5 with no evidence of a compression 
fracture, spondylolysis, or spondylolisthesis.  An X-ray 
study of the spine in June 1994 was interpreted as showing no 
abnormalities.

VA outpatient treatment records show that the veteran 
complained of chronic and debilitating low back pain with 
radiation into the hips and lower extremities from July 1994 
to August 1997, for which medication, physical therapy, and a 
transcutaneous electrical nerve stimulator (TENS) unit were 
prescribed.  Numerous physical examinations generally failed 
to reveal any objective evidence of back pathology, with the 
exception of spasm of the paraspinal muscles and limited 
motion in September 1995.  The treating physician stated at 
that time that the veteran's complaints of pain were in 
excess of the physical findings.  His complaints were 
normally assessed as chronic low back pain, possible 
myofascial pain, or possible fibromyalgia.

An X-ray study of the lumbar spine in January 1996 revealed 
mild degenerative joint disease with lipping of the terminal 
end plates at L4-L5 and L5-S1.  The radiologist found no 
evidence of a compression fracture, spondylolysis, or 
spondylolisthesis.  Physical examination in April 1996 showed 
tender points in the paraspinal muscles of the thoracic and 
lumbar spines bilaterally, the right and left gluteal 
muscles, and the right piriformis muscle.  A March 1997 
magnetic resonating image (MRI) of the lumbar spine revealed 
facet disease with no spinal stenosis or nerve root 
compression.  

The RO provided the veteran an orthopedic examination in 
March 1998, which included a review of the claims file.  
During the examination the veteran reported that he used a 
cane or walker for ambulation, and that he had low back pain 
after standing for more than ten minutes.  He stated that 
sitting provided some mild relief after standing, but that 
prolonged sitting made his symptoms even worse.  He also 
stated that his low back pain radiated into his left lower 
extremity and down to his knee.  

Physical examination revealed range of motion of the lumbar 
spine of forward flexion to 80 degrees, extension to 10 
degrees, rotation to 25 degrees bilaterally, and lateral 
flexion to 25 degrees bilaterally.  The motor examination was 
5/5, his sensation was intact, and his reflexes were normal.  
There was no evidence of clonus, the Babinski's sign was 
equivocal, and straight-leg raising was normal bilaterally.  
An X-ray study of the lumbar spine was shown to be normal.  

The examiner provided a diagnosis of spinal stenosis, without 
evidence of radiculopathy.  The examiner based the diagnosis 
on the veteran's statements indicating that his pain was 
worse with standing, as opposed to sitting, and that the pain 
was relieved with sitting.  The examiner noted that the 
veteran had significant functional loss for many reasons, 
including the low back disorder.  He had not been employed 
since his separation from service in 1994.  The examiner 
found, however, that the low back disorder, together with the 
left shoulder disorder, resulted in no more than a mild 
functional loss. 

Although the examiner in March 1998 reviewed the claims file 
following the examination, he did not make any reference to 
the March 1997 MRI of the lumbar spine that revealed facet 
disease with no spinal stenosis or nerve root compression.  
In addition, the examiner did not provide any clinical 
findings supporting the diagnosis of spinal stenosis.  Other 
than finding that the combination of the veteran's 
disabilities caused no more than mild functional loss, he did 
not fully assess the functional limitations imposed by the 
low back disability.  It is not clear from the record whether 
the low back disorder is of sufficient severity to preclude 
ambulation without the aid of a cane or walker.  The Board 
finds, therefore, that an additional examination is required.

II.  Total Rating Based on Unemployability

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b).  

As previously stated, the veteran claims to be unemployable 
due to his service-connected disabilities.  The RO has not 
yet developed or adjudicated the issue of his entitlement to 
a total disability rating based on individual 
unemployability.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied.

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a low back 
disorder since February 1998.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  

3.  The RO should obtain sufficient 
information from the veteran pertaining 
to his education, vocational training, 
and employment history in order to 
determine whether those factors, in 
combination with his service-connected 
disabilities, preclude him from securing 
and following substantially gainful 
employment.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his back 
disability.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should conduct a thorough 
orthopedic examination of the back and 
provide a diagnosis of any pathology 
found.  If the examiner finds that the 
veteran has spinal stenosis, he/she 
should describe the objective clinical 
and/or diagnostic findings supporting 
that diagnosis.

If the examination results in a diagnosis 
of degenerative disc disease, the 
examiner should be asked to specify 
whether the examination revealed any 
evidence of sciatic neuropathy, with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc.  If a 
neurological examination is needed in 
order to make this determination, that 
examination, including any relevant 
diagnostic testing, should be conducted.  

The examiner should also determine the 
range of motion of the lumbosacral spine, 
including the specific limitation of 
motion due to pain.  The affect of pain 
on the range of motion should be 
objectively demonstrated.  The examiner 
should also provide an opinion on whether 
any limitation of motion, including any 
limitation of motion due to pain, is 
slight, moderate, or severe, in 
comparison to the normal range of motion.

The examiner should also be asked to 
specify whether the examination revealed 
any evidence of muscle spasm, loss of 
lateral spine motion in the standing 
position, listing of the spine to one 
side, positive or negative Goldthwaite's 
sign, limitation of forward bending in 
the standing position, osteoarthritic 
changes or narrowing or irregularity of 
joint spaces, or any abnormal mobility on 
forced motion.

The examiner should also describe any 
functional loss pertaining to the low 
back, including the inability to perform 
normal working movements of the back with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should also be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms.  
Specifically, the examiner should provide 
an opinion on whether the service-
connected low back disorder causes any 
impairment of the veteran's ability to 
ambulate, and describe any such 
limitations.  

In addition, the examiner should provide 
an opinion on the degree of any 
functional loss that is likely to result 
from a flare-up of symptoms or on 
extended use and not limit his/her 
evaluation of disability to a point in 
time when the symptoms are quiescent.  
The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  
The examiner should also be asked to 
provide an opinion on whether the 
veteran's complaints of pain, any 
demonstrated limitation of motion, and 
mobility restrictions are supported by 
the objective evidence of back pathology.

In addition to the evidence requested 
above, the examiner should also provide 
an opinion on whether the combination of 
the veteran's service-connected 
disabilities preclude him from securing 
and following substantially gainful 
employment.  The examiner should provide 
the rationale for all opinions given.

5.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination and 
opinions are in complete compliance with 
the directives of this remand and, if 
they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of the 
assigned rating for the low back 
disorder.  In re-adjudicating that issue 
the RO should consider the applicability 
of staged ratings in accordance with 
Fenderson, 12 Vet. App. at 119, and the 
veteran's entitlement to an extra-
schedular rating in accordance with 
38 C.F.R. § 3.321.  The RO should also 
adjudicate the issue of the veteran's 
entitlement to a total rating based on 
individual unemployability.  If the 
medical evidence indicates that the 
veteran is unemployable due to his 
service-connected disabilities but the 
percentage requirements of 38 C.F.R. 
§ 4.16(a) are not met, the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 



